Title: To George Washington from James Clinton, 23 November 1780
From: Clinton, James
To: Washington, George


                        
                            Sir
                            Albany Novr 23d 1780.
                        
                        The enclosed I this moment received, which I transmit for your Excellency’s perusal. Tho’ I do not believe
                            this Alarm proceeds from anything else than a small hunting party, yet the People in that Quarter are in such
                            Consternation, that unless a party of Men are stationed there to inspirit them, they will infallibly leave the remainder
                            of that Country, (which is still well worth preserving) to be desolated; and Schenectady, and Albany must become the
                            Frontier.
                        But however pressing our necessity for Troops may be (and without them we cannot support the Communication to
                            Fort Schuyler,) yet unless we can be put in a train to supply them with Provision, their Presence will only add to our
                            Calamity. Our flower is only from hand to mouth, and tho’ we expect a drove of Cattle in tomorrow, they will not be
                            sufficient to repay the Debts contracted with the Inhabitants by town.
                        I shall be happy to receive your Excellency’s directions on the Subject as soon as convenient. I have the
                            honour to be with the greatest respect Your Excelys most obt Hble Servant
                        
                            James Clinton
                        
                        
                            P. S. Harper’s field is about eighteen miles S.W. from Schoharie.
                        

                     Enclosure
                                                
                            
                                Sir,
                                Schohary 22d Novr 1780
                            
                            I this moment received Intillegence that the Enemy were burning Harper’s feild
                                last night. The Information is come with all possible speed from that place. Time will not permit me to write you the
                                Perticulars. Please to shew this to Genl Ten Broeck—If any thing new occurs, I will inform you immediately if
                                possible. I am in great haste Yours &ca
                            Copy
                            
                                Peter Vroman Col. 
                            
                        
                        
                    